Citation Nr: 0930705	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-28 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to recognition as the Veteran's spouse for VA 
benefit purposes.



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1963 to October 
1967.  The appellant seeks recognition as the Veteran's 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  A marriage certificate on file indicates that the Veteran 
was married to S.J.J. in June 1986.  

2.  The Veteran and the appellant were married in February 
2000 in Seattle, Washington.

3.  S.J.J. asserts that she is still married to the Veteran 
and the claims file does not contain proof of termination of 
the Veteran's marriage to S.J.J.

4.  At the time of the Veteran's marriage to the appellant, 
there was a legal impediment to the marriage, as the Veteran 
was previously married to S.J.J. and there was no proof of 
termination of that marriage.  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
Veteran's spouse for VA benefit purposes have not been met.  
38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205, 3.206 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations had been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The Board observes that the 
appellant was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in connection with her current claim.  However, 
the Board finds that it is the law, and not the evidence that 
is dispositive in this case, and as such, notice is not 
required in this case.  

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or development of facts 
are dispositive in a matter, the Veterans Claims Assistance 
Act can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002).  The Board further notes that the 
Court has held that when there is an error in the notice, or 
in this case the absence of appropriate notice, there is no 
prejudice to a claimant as the result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103 (121) 
(2005).  Therefore, the Board believes that a decision in 
this case can be promulgated without prejudice to the 
appellant since the law is dispositive in this case.


Laws and Regulations

"Spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of §3.1(j). 
Except as provided in §3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of §3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: 
(1) Who lived with the veteran continuously from 
the date of marriage to the date of the veteran's 
death except where there was a separation which was 
due to the misconduct of, or procured by, the 
veteran without the fault of the spouse; and 
(2) Except as provided in §3.55, has not remarried 
or has not since the death of the veteran and after 
September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other 
person.  38 C.F.R. § 3.50

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  § 3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. 
§ 3.205(a)(1).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205(b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a)  The marriage occurred 
1 year or more before the Veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see § 3.54(d)), and 
(b) The claimant entered into the marriage without knowledge 
of the impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and (d) No claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  § 3.52.

Washington State law provides that a marriage is prohibited 
when either party has a husband or wife living at the time of 
such marriage.  WASH. REV. CODE 26.04.020 (West 2008).    


Background &Evidence

In an application for compensation and pension received in 
September 1970, the Veteran reported that he was married to 
L.H. in November 1965 in Birmingham and was separated from 
her.  

In an application for compensation and pension received in 
February 1985, the Veteran indicated that he married L.H. in 
1966 and divorced in Birmingham, Alabama.  The Veteran 
reported that he married J.W. in February 1979 and that he 
was estranged from J.W  

In an application for compensation and pension received in 
April 1986, the Veteran indicated that he had a common law 
marriage to E.L.M. from 1975 to 1978.  The Veteran reported 
that he was separated from E.L.M. 

A declaration of status of dependents submitted by the 
Veteran in August 1986 indicated that he married S.J.J. on 
June 28, 1986 in Seattle.  He reported prior marriages to 
P.B. from 1974 to June 1986 and to L.B. from 1964 to 1970.  

In December 1986, the Veteran submitted a decree of 
dissolution of marriage which indicated that he and P.J.B. 
were divorced in June 1986.  The Veteran also submitted a 
marriage certificate showing that he married S.J.J. on June 
28, 1986 in Seattle Washington.  The Veteran also submitted a 
copy of a decree of dissolution of the marriage of S.J.J. and 
R.F.J., dated in March 1976.  

A Status of Dependents questionnaire received on April 10, 
1990 indicated that the Veteran was married to S.J.J. in June 
1986 in Seattle, Washington.

In July 1998, the Veteran submitted a VA Form 21-527 (Income 
and Net Worth Statement) in which he indicated that he was 
married in June 1984 in Seattle, Washington.  The Veteran did 
not name his spouse.

In a March 2001 statement, the Veteran requested that the RO 
change the name of his spouse to that of the appellant rather 
than S.J.J.  

In June 2002, the Veteran provided a copy of the appellant's 
Social Security card.

The Veteran submitted a declaration of status of dependents 
in September 2002.  He listed the appellant as his spouse and 
indicated that they were married in February 2000.

The appellant submitted a claim for apportionment in January 
2004.  In conjunction with her claim, the appellant submitted 
documents from the Superior Court of Washington for Pierce 
County.  The documents submitted by the appellant indicated 
that she sought a legal separation from the Veteran.  An 
order from the Superior Court of Washington for Pierce 
County, dated in March 2003, indicated that the Veteran was 
ordered to provide monthly support for the appellant.    

In May 2005, S.J.J. submitted a claim for apportionment of 
the Veteran's benefits.  S.J.J. indicated that she married 
the Veteran in June 1986.  She stated that she had lived 
apart from the Veteran since July 1995, but she and the 
Veteran were never divorced. 

In an August 2005 letter, the RO advised the Veteran of 
S.J.J.'s apportionment claim and requested that he provide a 
copy of a divorce decree showing his divorce from S.J.J.

In September 2005, the Veteran requested that VA remove the 
appellant from his records.  He reported that he had not seen 
or heard from the appellant for two or three years.

In a December 2005 letter, the RO requested that the Veteran 
provide a complete marital history, to include dates and 
locations of all prior marriages and divorces. 

The Veteran had an informal hearing at the RO in March 2006.  
A "Report of Contact" completed after the hearing indicated 
that VA would contact the Philadelphia County courts and 
S.J.J. to attempt to obtain a copy of divorce proceedings.

In March 2006, the RO sent a letter to S.J.J. requesting 
information about her divorce from the Veteran.  The RO 
requested that S.J.J provide the city, county and state in 
which she lived in 1995.  

In an April 2006 statement, S.J.J indicated that she believed 
she was still married to the Veteran.  She reported that she 
contacted the county clerk in Pierce and King Counties in 
Washington State, and there was no record of a divorce 
proceeding in those counties. 

In March 2006, the RO contacted the municipal court, civil 
division in Philadelphia requesting a copy of separation 
orders or final divorce decrees for the appellant and S.J.J.  
A  June 2006 letter from the Court of Common Pleas, First 
Judicial District of Pennsylvania informed the RO that a 
search located no information regarding S.J.J. and the 
Veteran.

In September 2006, the Veteran had a pre-determination 
hearing at the RO.  The Veteran reported that he was seeking 
legal assistance to obtain the divorce decree or to obtain a 
divorce from S.J.J.  

In July 2007, the appellant submitted a copy of a decree of 
dissolution of the divorce of the Veteran from P.B.   The 
Board notes that the copy of the divorce decree regarding the 
marriage of the Veteran and P.B. was previously of record.

In a January 2007 letter, the RO notified the Veteran that 
the additional benefits for his dependent spouse were being 
stopped. The Veteran was advised that he would not be able to 
add any future dependent spouses until he provided certified 
copies of all marriage certificates and divorce decrees for 
all prior marriages and divorces, including those marriages 
under common law.  The Veteran did not provide the requested 
documentation regarding his marriages.  


Analysis

Based on the foregoing, the Board finds that the appellant 
and the Veteran do not have a valid marriage for VA purposes.  
A review of the claims file indicates that the Veteran has 
reported six different marriages to VA since 1970.  The 
Veteran only provided proof of marriage, as defined by § 
3.205(a)(1), for his marriages to S.J.J. and the appellant.  
However, in this case there is conflicting information 
because S.J.J. has indicated that she and the Veteran were 
never divorced, and the record does not contain evidence 
documenting all of the terminations of the Veteran's 
marriages prior to his marriage to S.J.J.  Because there is 
conflicting information, proof of termination of the 
Veteran's prior marriages, including the marriage to S.J.J., 
is required in order for VA to recognize the appellant's 
marriage to the Veteran.  § 3.205(b).  Neither the Veteran 
nor the appellant have provided proof of termination of the 
marriage of the Veteran and S.J.J. 

Accordingly, because there is no proof of termination of the 
marriage of the Veteran and S.J.J., there was a legal 
impediment to the marriage of the appellant and the Veteran.  
Where there is a legal impediment, a marriage may be deemed 
valid when the exceptions set forth in 38 C.F.R. § 3.52 are 
applicable.  However, the provisions of 38 C.F.R. § 3.52 
pertaining to marriages deemed valid are applicable only in 
cases where an individual is attempting to demonstrate that 
they are the Veteran's surviving spouse, rather than his 
spouse, for VA benefit purposes  See 38 C.F.R. § 3.50 
("Except as provided in §3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of §3.1(j) . . . .)  In light of the 
foregoing, the Board concludes that the appellant and the 
Veteran did not have a valid marriage for VA purposes. 




ORDER

The appellant is not entitled to recognition as the Veteran's 
spouse for VA benefit purposes, and the appeal is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


